EXHIBIT 10.2

 

FIRST AMENDMENT TO LEASE
 
This FIRST AMENDMENT TO LEASE AGREEMENT (the “FIRST Amendment”) is made as of
this 21st day of August, 2015 by and between Bay Pacific East South Temple, LLC,
a Utah Limited Liability Company (“Landlord”) and Great Basin Scientific Inc., a
Delaware Corporation (“Tenant”) with reference to the following facts:
 
A.  
Landlord and Tenant entered into a certain Lease Agreement dated August 11, 2015
(the “Lease”);

 
B.  
Landlord is the Owner of that certain building located at 420 E. South Temple,
Salt Lake City, Utah (“Property”);

 
C.  
Landlord and Tenant desire to further amend the Lease by expanding the Premises
to include suite 420 on a month to month basis and other terms and conditions
hereinafter set forth.

 
NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
 
1.  
Definitions.  Each capitalized term used in this First Amendment to Lease shall
have the same meaning as is ascribed to such capitalized term in the Lease,
unless otherwise provided for herein.

 
2.  
Expansion Premises.  Effective On or before September 1, 2015, Tenant shall
lease from Landlord suite 420 containing 6,088 rentable square feet.  (See
Exhibit A)

 
3.  
Lease Term for Expansion Premises.  Effective On or before September 1, 2015,
the Lease Term for the Expansion Premises shall be on a month to month
basis.  Either Landlord or Tenant shall be able to cancel the month to month
tenancy by providing the other party with 30 days prior written notice.

 
4.  
Monthly Base Rent.  Effective On or before September 1, 2015, Monthly Base Rent
for the Expansion Premises shall be at the rental rate as Tenant’s Lease which
equates to $8,437.00 per month.

 
5.  
Condition of Premises.  Tenant shall accept the Expansion Premises in its “as
is” condition; however, Landlord shall have the space professionally cleaned
including steam leaning the carpets.

 
6.  
Binding.  The Lease, as amended, shall continue in full force and effect,
subject to the terms and provisions thereof and hereof.  In the event of any
conflict between the terms of the Lease and the terms of this First Amendment,
the terms of this First Amendment shall control.  This First Amendment shall be
binding upon and inure to the benefit of Landlord, Tenant and their respective
successors and permitted assigns.

 
7.  
Broker.  Landlord & Tenant represent that except for Newmark Grubb ACRES and
Internet Properties (the “Brokers”), Tenant has not dealt with any real estate
broker, salesperson or finder in connection with this First Amendment, and no
other such person initiated or participated in the negotiation of this First
Amendment or is entitled to any commission in connection herewith.  Tenant
hereby agrees to indemnify, defend and hold Landlord, its property manager and
their respective employees harmless from and against any and all liabilities,
claims, demands, actions, damages, costs and expenses (including attorney’s
fees) arising from either (a) a claim for a fee or commission made by any
broker, other than the Brokers, claiming to have acted by or on behalf of Tenant
in connection with this First Amendment, or (b) a claim of, or right to lien
under the statutes of Utah relating to real estate broker liens with respect to
any such broker retained by Tenant.

 
 
 
Page 1 of 3
 

--------------------------------------------------------------------------------

 
 
 
 
8.  
Full force and effect.  All other terms and conditions of the Lease shall remain
in full force and effect.

 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.
 
 
WITNESS/ATTEST
 
TENANT: GREAT BASIN SCIENTIFIC
      By: /s/ Sandra Neilsen   By: /s/ Ryan Ashton Name: Sandra Neilsen   Name:
Ryan Ashton Title; Vice President of Sales and Marketing   Title: President, CEO

 

 
WITNESS/ATTEST
 
LANDLORD:  BAY PACIFIC EAST SOUTH TEMPLE, LLC, A UTAH LIMITED LIABILITY COMPANY
      By: /s/ Christine Coroneo       By: /s/ E. Hanson  Name: Christine
Coroneo       Name: E. Hanson  Title; Manager/Broker     Title: Managing Member 

 
 
 
 
Page 2 of 3
 

--------------------------------------------------------------------------------

 
 

 
Exhibit A
 


 
EXPANSION PREMISES
 





 [addendumex_a.jpg]
 
 
 
Page 3 of 3
 

--------------------------------------------------------------------------------

 

 